EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In lines 13-14 of claim 1, “in a direction intersecting with the friction sliding surface of the contact body.” has been changed to -- in the direction intersecting with the friction sliding surface of the contact body. --
In lines 1-2 of claim 2, “wherein in a direction intersecting with the friction sliding surface of the contact body,” has been changed to -- wherein in the direction intersecting with the friction sliding surface of the contact body, --
In lines 2-3 of claim 4, “in a direction intersecting with the friction sliding surface of the contact body,” has been changed to -- in the direction intersecting with the friction sliding surface of the contact body, --
	In lines 7-8 of claim 10, “in a direction intersecting with the friction sliding surface of the contact body” has been changed to -- in the direction intersecting with the friction sliding surface of the contact body --
	In lines 3-4 of claim 14, “in a direction intersecting with the friction sliding surface of the contact body,” has been changed to -- in the direction intersecting with the friction sliding surface of the contact body, --
	In line 2 of claim 17, “a vibration actuator according to claim 1,” has been changed to -- the vibration actuator according to claim 1, --
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 October 2020 and 30 September 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration actuator including, inter alia, a first supporting member that is fixed to the base, and movably supports the first holding member in a direction intersecting with a friction sliding surface of the contact body, which is in slide contact with the first vibration element, while maintaining the first vibration element in a predetermined posture with respect to the contact body; and an urging unit that is arranged on the base independently of the first supporting member and presses the first vibration element in the direction intersecting with the friction sliding surface of the contact body.
Claims 2-17 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayasaka (U.S. Patent No. 5982075) discloses an ultrasonic linear motor comprising an ultrasonic vibrator which has an electromechanical energy converting element and presses a driven member to produce a driving force for driving the driven member, a pair of pressing members which are arranged so as to sandwich the vibrator and exert a pressing force on the driven member at the positions corresponding to nodes of a standing wave on the vibrator, a support member which pivotally supports the pressing members, and an elastic member which exerts simultaneously on the pair of pressing members a deflecting force serving as a pressing force to the driven member.
Kishi (U.S. PG Publication No. 20050253485) discloses an ultrasonic motor including an annular stator, a rotor, a rectangular parallelepiped multilayer piezoelectric transducer, a support shaft, three transducers with drivers, a holder for holding the transducers with an elastic plate therebetween, and an urging leaf spring for urging the holder. The holder having the transducers is inserted into transducer attaching holes arranged at positions where the circumference of the stator is divided into three parts in a state of the holder urged by the urging leaf spring from the back of the holder. The drivers of the transducer are abutted by an urging force of the urging leaf spring to a hardwearing ring fixed to the outer circumference of the rotor on the side of the internal circumference of the stator. When the transducer is driven so as to excite an elliptical movement produced in the drivers by combining a bending standing-wave vibration with a longitudinal vibration, the rotors are rotated relatively to the stator. This ultrasonic motor can be used for a drive source of an object of rotation with small frictional loss and improved conversion efficiency.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






14 August 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837